FILED
                              NOT FOR PUBLICATION                           NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROBERTO CONDE-RODRIGUEZ,                          No. 08-72986

               Petitioner,                        Agency No. A078-058-206

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Roberto Conde-Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen proceedings due to ineffective assistance of counsel. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, and review de novo questions of law, including claims of due

process violations. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying Conde-Rodriguez’s motion

to reopen on the ground that he failed to show he was prejudiced by his former

counsel’s representation. See Iturribarria v. INS, 321 F.3d 889, 899-900 (9th Cir.

2003) (prejudice results when counsel’s performance “was so inadequate that it

may have affected the outcome of the proceedings”) (internal quotation marks and

citation omitted).

      Conde-Rodriguez’s contentions that the BIA failed to apply the correct legal

standard and failed to consider the evidence he submitted with his motion to

reopen are belied by the record.

      To the extent Conde-Rodriguez seeks an order remanding to the BIA to

reinstate his voluntary departure period, we lack jurisdiction to grant that request.

See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    08-72986